Citation Nr: 0329837	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.  This appeal originally came before the Board of 
Veterans' Appeals from a January 2001 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
regional office (RO).

The veteran provided testimony at a hearing before the 
undersigned in February 2002, in Boston, Massachusetts.  A 
transcript of the hearing has been associated with the claims 
folder. 

The Board undertook development of the case in June 2002; 
pursuant to 38 C.F.R. § 19.9(a)(2), the veteran's service 
personnel records were obtained.  


REMAND

The veteran contends that he has a current chronic stomach 
disorder that was caused by exposure to radiation when his 
ship docked near Hiroshima, Japan, shortly after the atomic 
bomb was detonated there in August 1945.  He also contends 
that he injured his shoulder in a fall during an air raid 
while on board the same ship.  

The veteran's service personnel records obtained following 
the Board's development request confirmed that he served 
aboard the U.S.S. Tolland (AKA 64) from September 4, 1944, to 
May 23, 1946.  It remains to be determined whether the 
veteran was exposed to combat while aboard that ship or 
whether the ship was in the vicinity of Hiroshima in the 
period following the atomic blast.  The ship's logs for the 
period of the veteran's service onboard the Tolland should be 
obtained in order to resolve these questions.

Following that, if the ship's logs show that the veteran was 
exposed to combat, he should be provided with a VA orthopedic 
examination to determine whether his current left shoulder 
pathology is likely related to an inservice injury in light 
of 38 U.S.C.A. § 1154(b).  

Similarly, if the ship's logs show that the Tolland was near 
Hiroshima following the atomic blast, the veteran should be 
provided with a VA examination to determine whether he has 
current stomach pathology that could be attributable to 
radiation exposure during service.  Additionally, if deemed 
appropriate, a radiation dose estimate should be obtained.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Particularly, 
the RO must notify the veteran of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should contact the appropriate 
source(s), to include the U. S. Naval 
Historical Center and Chief, Naval 
Operation OPNAV, 09B15, Washington D.C., 
in order to obtain the following: copies 
the ship's log, deck log and Captain's log 
for the U.S.S. Tolland (AKA 64) the period 
from September 1944 to May 1946.

3.  If the RO determines that the 
information obtained above establishes 
that the veteran was exposed to combat, he 
should be provided with a VA orthopedic 
examination to determine whether it is 
likely, unlikely, or at least as likely as 
not that any current left shoulder 
pathology is related to the claimed fall 
aboard ship during an air raid drill.  

4.  Following the above development, if 
deemed appropriate by the RO, should 
obtain inservice radiation dose estimates 
from the Defense Department or Under 
Secretary for Health, as appropriate.  
Then, if the Defense Department or Under 
Secretary for Health determines that the 
veteran was exposed to radiation in 
service, the RO should refer the claim to 
VA's Under Secretary for Benefits in 
accordance with 38 C.F.R. § 3.311(c).

5.  If the RO determines that it is 
necessary, the veteran should be provided 
with a VA examination to determine whether 
it is likely, unlikely, or at least as 
likely as not that any current stomach 
pathology is attributable to radiation 
exposure during service.  

6.  Following the above, the RO should 
readjudicate the veteran's claims.  If the 
benefit remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
allowed a reasonable time for response.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




